UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-52444 JBI, INC. (Exact name of registrant as specified in its charter) Nevada 20-4924000 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1783 Allanport Road Thorold Ontario L0S 1K0 (Address of principal executive offices) Registrant’s telephone number, including area code: (905) 384-4383 N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act Largeacceleratedfilero Non-acceleratedfiler o (Do not check if smaller reporting company) Acceleratedfilero Smaller Reporting Companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act. Yeso No x As of August 19, 2011 there were 67,681,327 shares of Common Stock, $0.001 par value, per share issued and outstanding. JBI Inc. Index Page Part I Financial Information Item 1 Financial Statements 4 Condensed Consolidated Balance Sheets – June 30, 2011 (Unaudited) and December 31, 2010 4 Condensed Consolidated Statements of Operations – Three Month Periods Ended June 30, 2011 and 2010 (Unaudited) 5 Condensed Consolidated Statements of Changes in Shareholders’ Equity – Six Month Period Ended June 30, 2011 (Unaudited) 6 Condensed Consolidated Statements of Cash Flows Six Month Periods Ended June 30, 2011 and 2010 (Unaudited) 7 Notes to Condensed Consolidated Financial Statements (Unaudited) 8 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3 Quantitative and Qualitative Disclosures about Market Risk 31 Item 4 Controls and Procedures 31 Part II Other Information Item 1 Legal Proceedings 32 Item 1A Risk Factors 33 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3 Defaults Upon Senior Securities 34 Item 4 (Removed and Reserved) 34 Item 5 Other Information 34 Item 6 Exhibits 34 Signatures 2 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION This Form 10-Q (“Report”) contains “forward looking information” within the meaning of applicable securities laws.Such statements include, but are not limited to, statements with respect to the Company’s beliefs, plans, strategies, objectives, goals and expectations, including expectations about the future financial or operating performance of the Company and its projects, capital expenditures, capital needs, government regulation of the industry, environmental risks, limitations of insurance coverage, and the timing and possible outcome of regulatory matters, including the granting of patents and permits.Words such as “expect”, “anticipate”, “intend”, “attempt”, “may”, “will”, “plan”, “believe”, “seek”, “estimate”, and variations of such words and similar expressions are intended to identify such forward looking information. These statements are not guarantees of future performance and involve assumptions, risks and uncertainties that are difficult to predict. These statements are based on and were developed using a number of factors and assumptions including, but not limited to: stability in the U.S. and other foreign economies; stability in the availability and pricing of raw materials, energy and supplies; stability in the competitive environment; the continued ability of the Company to access cost effective capital when needed; and no unexpected or unforeseen events occurring that would materially alter the Company’s current plans.All of these assumptions have been derived from information currently available to the Company including information obtained by the Company from third party sources. Although management believes that these assumptions are reasonable, these assumptions may prove to be incorrect in whole or in part. As a result of these and other factors, actual results may differ materially from those expressed, implied or forecasted in such forward looking information, which reflect the Company’s expectations only as of the date hereof. Factors that could cause actual results or outcomes to differ materially from the results expressed, implied or forecasted by the forward-looking information include risks associated with general business, economic, competitive, political and social uncertainties; risks associated with changes in project parameters as plans continue to be refined; risks associated with failure of plant, equipment or processes to operate as anticipated; risks associated with accidents or labour disputes; risks associated in delays in obtaining governmental approvals or financing, or in the completion of development or construction activities; risks associated with financial leverage and the availability of capital; risks associated with the price of commodities and the inability of the Company to control commodity prices; risks associated with the regulatory environment within which the Company operates; risks associated with litigation including the availability of insurance; and risks posed by competition. These and other factors that could cause actual results or outcomes to differ materially from the results expressed, implied or forecasted by the forward looking information are discussed in more detail in the section entitled in this Report and in “Management’s Discussion and Analysis of Financial Condition and Results of Operations”. Some of the forward-looking information may be considered to be financial outlooks for purposes of applicable securities legislation including, but not limited to, statements concerning capital expenditures. These financial outlooks are presented to allow the Company to benchmark the results of the Plastic2Oil business. These financial outlooks may not be appropriate for other purposes and readers should not assume they will be achieved. The Company does not intend to, and the Company disclaims any obligation to, update any forward-looking information (including any financial outlooks), whether written or oral, or whether as a result of new information, future events or otherwise, except as required by law. Unless otherwise noted, references in this registration statement to “JBI” the “Company,” “we,” “our” or “us” means JBI, Inc., a Nevada corporation. 3 PART I – FINANCIAL INFORMATION Item 1 Financial Statements JBI, Inc. and Subsidiaries INTERIM CONDENSED CONSOLIDATED BALANCE SHEETS June 30, (Unaudited) December 31, ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Cash held in attorney trust (Note 2) Restricted cash (Note 2) - Accounts receivable, net of allowance for doubtful accounts of $310,050 (2010 - $391,251) (Note 2) Inventories, net of reserve of $125,000 (2010 - $115,000) (Note 5) Prepaid expenses Assets held for sale (Note 16 ) TOTAL CURRENT ASSETS PROPERTY, PLANT AND EQUIPMENT, NET (Note 6) OTHER ASSETS Intangible assets, net (Note 7) - Deposits TOTAL OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued expenses Short-term loans (Notes 8(a) and 13) Notes payable (Note 8(b)) Current portion of long term debt (Note 10) - Income taxes payable TOTAL CURRENT LIABILITIES LONG-TERM LIABILITIES Deferred income taxes (Note 9) - Long term debt (Note 10) TOTAL LIABILITIES Commitments and Contingencies (Note 11) SHAREHOLDERS' EQUITY (Notes 12) Common Stock, par $0.001; 150,000,000 authorized 57,645,982 shares at June 30, 2011 and 51,241,926 shares at December 31,2010 Common Stock Subscribed, 8,831,099 shares at cost at June 30, 2011 and 2,653,334 shares at cost at December 31, 2010 Stock subscription receivable - Preferred stock, par $0.001; 5,000,000 authorized, 1,000,000 shares issued and outstanding at June 30, 2011 and December 31, 2010 Additional paid in capital Accumulated deficit ) TOTAL SHAREHOLDERS' EQUITY TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ The accompanying notes are an integral part of the interim condensed consolidated financial statements. 4 JBI, Inc. and Subsidiaries INTERIM CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Six and Three Month Periods Ended June 30, (Unaudited) Six Months Ended June 30, Restated as per Note 4 Six Months Ended June 30, Three Months Ended June 30, Restated as per Note 4 Three Months Ended June 30, SALES JBI Canada $ $
